Title: Antoine Marie Cerisier to John Adams: A Translation, 15 April 1781
From: Cerisier, Antoine Marie
To: Adams, John



Sir
Amsterdam 15 April 1781

Several days ago we received the English gazettes which I have the honor to send to you. Since they could not be for our agency, I presumed that they were part of those that we ordered for you. Please forgive me for the delay in sending them to you. We waited for someone to claim them and thought that perhaps you would come to our city soon.
I would be flattered to know what you think of the last issues of the Politique Hollandais. I would be even more delighted if you had any observations to make to me from which my subsequent issues might profit. Perhaps you could hint to Mr. Luzac to make mention of my work in his gazette in order to get subscribers outside of this country.
Someone observed that I am neither a good Englishman nor a good Frenchman and that I am a better American than Dutchman. What I know is that the principles of liberty are deeply imbedded in my heart and that I would never betray this cause nor ever disguise my sentiments.
I have the honor to be, with respect and veneration for your excellency, your very humble and very obedient servant

A. M. Cerisier

